UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 5, 2010 IMAGE SENSING SYSTEMS, INC. (Exact Name of Registrant as Specified in Its Charter) Minnesota (State or Other Jurisdiction of Incorporation) 0-26056 41-1519168 (Commission File Number) (IRS Employer Identification No.) 500 Spruce Tree Centre, 1600 University Avenue West, St. Paul, Minnesota 55104 (Address of Principal Executive Offices, Including Zip Code) (651) 603-7700 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2  Financial Information Item 2.02Results of Operations and Financial Condition. (b)The following information is being furnished in accordance with Item 2.02 of the Current Report on Form 8-K and shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended (the Securities Act) or the Exchange Act, except as expressly set forth by specific reference in such filing: On May 5, 2010, Image Sensing Systems, Inc. (the Company), issued a press release to report the Companys results of operations and financial condition for the completed fiscal quarter ended March 31, 2010. The press release is furnished as Exhibit 99.1 hereto and is incorporated herein by reference. Section 9  Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibit is being furnished in accordance with Item 2.02 of this Current Report on Form 8-K and shall not be deemed filed for purposes of Section 18 of the Exchange Act, or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act or the Exchange Act, except as expressly set forth by specific reference in such filing: 99.1Press Release, dated May 5, 2010, of Image Sensing Systems, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IMAGE SENSING SYSTEMS, INC. By: /s/ Kenneth R. Aubrey Kenneth R. Aubrey President and Chief Executive Officer Dated: May 5, 2010. EXHIBIT INDEX Exhibit No. Description Press Release, dated May 5, 2010, of Image Sensing Systems, Inc.
